Order on Petition for Rehearing Granted.
The petition for rehearing in this cause sets forth that this Court did not have the benefit of certain original exhibits of the appellant at the time the decision in this case was rendered. These exhibits were ordered sent to the Court but were not in the record at the time the opinion of the Court was rendered.
The exhibits have now been forwarded to this Court by the Clerk of the Circuit Court of Dade County and have been examined by this Court. We find nothing in the exhibits which alters our view that there was no error in the decree appealed from. It is thereupon ordered that the Per Curi-am opinion filed December 7, 1954, affirming the judgment of the lower court on the authority of Benn v. Key West Propane Gas Corp., Fla., 72 So.2d 910, and the authorities there cited, be and the same is hereby adhered to.
MATHEWS, C. J., HOBSON, ROBERTS concur. and THOMAS, and DREW, JJ.,